Citation Nr: 1637436	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected anxiety disorder prior to May 14, 2015, a staged rating greater than 10 percent from May 14, 2015 to December 28, 2015, and a staged rating greater than 30 percent from December 29, 2015.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to April 2013. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Paul RO in May 2016.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 14, 2015, the Veteran's service-connected anxiety disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

2.  From May 14, 2015 through December 28, 2015, the Veteran's service-connected anxiety disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

3.  From December 29, 2015, the Veteran's service-connected anxiety disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no greater, for service-connected anxiety disorder prior to May 14, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for an initial rating greater than 10 percent for service-connected anxiety disorder from May 14, 2015 through December 28, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2015).

3.  The criteria for an initial staged rating greater than 30 percent for service-connected anxiety disorder from December 29, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of entitlement to higher initial and staged ratings for the Veteran's service-connected anxiety disorder, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the January 2014 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the January 2014 rating decision on appeal, the Veteran was provided with a May 2013 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in August 2013 and December 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's psychiatric disability under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2016 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating is warranted for his service-connected psychiatric disorder, diagnosed as anxiety disorder, not otherwise specified.  In a January 2014 rating decision, the RO granted service connection for anxiety disorder and assigned a noncompensable disability rating, effective April 18, 2013, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  In a January 2016 rating decision, the RO granted staged ratings for anxiety disorder of 10 percent, effective May 14, 2015, and 30 percent, effective December 29, 2015, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's psychiatric disability, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is rated as noncompensable prior to May 14, 2015, 10 percent disabling from May 14, 2015 to December 28, 2015, and 30 percent disabling from December 29, 2015, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Pursuant to Diagnostic Code 9413, unspecified anxiety disorder is rated as noncompensable when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413.  A 10 percent rating is warranted when there is occupational and social functioning due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  A 30 percent rating is for application when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 71-80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM-IV at 46-47.

In an April 2013 statement, the Veteran's wife reported that the Veteran was "almost hospitalized" for his mental state twice after his discharge from service, and that he received medication and an evaluation to correctly diagnose his condition.  She stated that the Veteran was impatient with her and their children.  She noted that he had an extremely hard time listening to children cry when they were hurt, or even when they were hungry, and that he froze up and ran out of the room.  She indicated that she and the Veteran sought marriage counseling on and off for four years since his return from Iraq.  She noted that the Veteran did not handle stressful situations well, particularly when there was a lot going on, and that he got worked up in rush hour traffic.  She explained that he experienced impaired sleep, noting that he tossed and turned and sometimes kicked and punched in his sleep.  

In August 2013, the Veteran underwent a VA examination.  He reported a history of acting erratically, getting angry and directing his anger towards his wife when she had not done anything.  He stated that, a couple of times he could not be around his stepson when he was crying.  He noted that he attended counseling during service and was prescribed Seroquel and Zoloft, which seemed to help.  He indicated that he stopped taking the medication during service because it made him gain weight, he did not like the way that it made him feel, and he did not think that he needed it anymore.  He denied current mental health treatment.  The Veteran reported that he enjoyed his relationship with his younger sisters and that he had good relationships with his parents and his wife of five and one half years.  He stated that he had one biological child and a six-year-old stepson.  He noted that he got along very well with children, and considered his wife, parents, and few very close friends from childhood to be his main source of support.  Socially, he enjoyed going fishing, golfing, attending baseball games, and playing cards.  He indicated that he was working full-time as a corrections officer, and that he very much liked the job and his coworkers.  He denied reprimands or complaints regarding work performance.

Mental status examination revealed the Veteran to be alert and oriented.  He was casually and appropriately dressed with adequate hygiene.  Eye contact was appropriate and speech was normal.  Responses were logical, coherent, and relevant.  Social skills and insight were appropriate.  Affect was neutral and mood was described as "really happy" although he noted experiencing more anxiety after returning from Japan.  He also noted feeling more irritable.  He reported that his sleep was "okay" but noted frequent awakenings during the night.  Appetite and concentration were adequate.  The Veteran reported that crying episodes were rare, but indicated that he had difficulty handling his stepson's behavior and emotions when he acted out.  He denied feelings of helplessness, worthlessness, and hopelessness.  He also denied suicidal and homicidal ideation.  Energy level was reported as good, and the Veteran denied manic and hypomanic episodes as well as panic attacks.  He also denied "general anxiety or worry" although he reported feelings of uneasiness and discomfort, particularly when his son was crying as this triggered some anxiety.  He denied phobic avoidance and obsessive-compulsive behaviors.  He also denied auditory and visual hallucinations and delusional or paranoid ideation.  The diagnosis was anxiety disorder, not otherwise specified, with situationally specific triggers and very mild symptoms.  A GAF score of 73 was assigned.  The examiner reported that a mental condition had been formally diagnosed, but that symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

A VA treatment record from June 2013 reveals complaints of depression and anxiety.  The Veteran reported feelings of depression, lack of direction, lack of motivation, and lack of energy.  He also noted feelings of generalized anxiety, problems with sleep and frequent waking, and occasional nightmares.  He denied suicidal and homicidal ideation.  He indicated that he had been married for about five years and that he had a good relationship with his wife.  He stated that he had two children and that both children got along well.  He also reported that his parents lived in the area and he spoke with them frequently and that he had a group of friends that he was close with and saw regularly.  The Veteran reported that he was interested in seeking therapy, and that he would like to see if Tramadol helped his depression, as he felt that it did when he took it before.  VA treatment records reflect that the Veteran was prescribed Tramadol as needed for pain beginning in June 2013.  An October 2013 VA treatment record indicates that the Veteran was in no acute psychiatric distress.  His eye contact was good and his interaction with the clinician was appropriate.  Mood was reported as "good" and affect was appropriate.  Hygiene was also found to be good.  

In a statement received by VA in April 2014, the Veteran reported that his anxiety and stress were triggered by seeing or being with injured children.  He stated that he could not even give his children eye drops for pink eye without having horrible memories from active duty triggered.  He noted that sometimes it was too unbearable for him to comfort his own children.

A May 2015 VA treatment record reflects that the Veteran reported experiencing anxiety when exposed to triggers, especially when witnessing an injury.  He denied nightmares.  Psychiatric examination showed the Veteran to be calm, appropriate, and friendly.  He had good eye contact.  Mood was appropriate and affect was full.  Speech reflected appropriate thought processes, content, judgment, and insight.  There were no detail-oriented memory deficits.  Another May 2015 treatment record indicates that the Veteran was prescribed Sertraline for anxiety and depression.  A June 2015 VA treatment record reflects that the Veteran was taking Sertraline for anxiety and depression, and that his prescription was increased from May 2015.  Psychiatric examination was performed, which reflects that the Veteran was friendly and appropriate with good eye contact.  

In December 2015, the Veteran underwent another VA psychiatric examination.  The Veteran reported symptoms including anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner noted that the Veteran's anxiety appeared relatively mild and related to concerns for his children.  The Veteran also noted mild irritability, occasional intrusive thoughts of trauma events in service, and occasional nightmares of trauma events in service.  The examiner reported that the Veteran worked full-time as a corrections officer and missed approximately three weeks of work due to the flu and pneumonia, caring for his wife, and taking a few personal days.  The Veteran reported that he knew how to do his job well, but that sometimes he had difficulty staying on task.  He indicated that he could be forgetful, especially under stress, and that he tried to stay away from the "child molesters."  

Mental status examination revealed the Veteran to be adequately groomed, alert, and oriented.  The Veteran's affect was somewhat constricted, but his thought processes and speech were logical and coherent.  The Veteran reported his typical mood as "stoic or reserved" as well as happy most of the time.  He noted feeling agitated quite a bit, but otherwise happy with his life.  He explained that he felt agitated by sudden loud noises, and that he experienced exaggerated startle response at times.  He noted that he felt angry when his children whined or repeatedly asked him questions, but he denied physical aggression.  He also denied feelings of hopelessness and suicidal ideation.  His energy level was noted as even.  Appetite was a bit reduced and self-esteem was good.  He did not report recurrent panic attacks but indicated that he "shut down" when he experienced triggers of memories of patching up burned children in Iraq.  Sleep quality was noted to be poor with frequent "bad dreams."  Memory and concentration were reduced with occasional lapses for recent conversations but no significant memory impairment.  Psychiatric testing was found to be of limited utility, as the examiner believed that it overestimated his current psychological condition when compared to the Veteran's reported symptoms.  

The diagnosis was unspecified anxiety disorder.  The examiner found that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

During his May 2016 hearing before the Board, the Veteran reported that his psychiatric symptoms increased when he experienced children in pain.  Such experiences brought out extreme anger, flattened affect, anger, and nightmares.  He indicated that one instance resulted in him missing three days of work.  He reported that he worked full-time as a corrections officer and that he avoided inmates who had injured or abused children.  He explained that he experienced impaired social relationships, as he had lost contact with friends.  He felt unable to be emotionally present for his children when they were hurt.  He noted feelings of overwhelming sadness and tearfulness as well as an inability to communicate with them at those times.  He denied any hospital admissions for psychiatric symptoms since service discharge.  He reported that he experienced guilt and inability to show affection for his spouse and children as well as an inability to let things go.  He described depression of mood as well as agitation and uncontrolled angry outbursts without episodes of physical violence.  He also reported memory loss and having given up things that he used to enjoy doing, such as music.  He noted that his prescription for Sertraline was again increased in February 2016.

As noted above, the Veteran is currently assigned a noncompensable evaluation for his service-connected anxiety disorder prior to May 14, 2015; a 10 percent rating from May 14, 2015 through December 28, 2015; and a 30 percent rating from December 29, 2015.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 73 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board finds that an initial evaluation of 10 percent is warranted for the Veteran's psychiatric disability prior to May 14, 2015.  The medical evidence of record prior to May 14, 2015 reflects that the Veteran experienced anxiety when exposed to children who were upset or suffering; impaired sleep; and anger.  Although the medical evidence of record prior to May 14, 2015 does not reflect that medication was prescribed specifically for the Veteran's anxiety and depression, a June 2013 VA treatment record indicates that the Veteran requested Tramadol because it had helped his psychiatric symptoms in the past.  Although he was prescribed Tramadol for pain due to a separate disorder, the Veteran's statement in the June 2013 VA treatment record suggests that Tramadol also worked to control his psychiatric symptoms.  As the evidence demonstrates that the Veteran experienced depression and anxiety when exposed to significant stress from witnessing children who were upset or suffering, and that he used Tramadol to control his symptoms, the Board concludes that an initial rating of 10 percent is warranted.

However, an initial evaluation greater than 10 percent is not warranted for the Veteran's psychiatric disability prior to December 29, 2015.  Prior to December 29, 2015, the evidence reflects that the Veteran's symptoms included anxiety when exposed to specific stressors, depression, lack of direction and motivation, lack of energy, unprovoked anger, avoidance of stressful situations, irritability, impaired sleep, nightmares, and generalized anxiety.  The evidence also demonstrates that the Veteran experienced good relationships with his younger sisters, his parents, his wife, friends from childhood, and his children when possible.  He reported enjoying fishing, golfing, attending baseball games, and playing cards.  He reported full-time employment which he enjoyed and denied any interference with job performance as a result of his psychiatric disability.

The medical evidence prior to December 29, 2015 shows that the Veteran was regularly alert and fully oriented with adequate hygiene.  Eye contact was always appropriate and speech was normal.  Mood was usually "good" and affect was appropriate.  The Veteran denied feelings of helplessness, worthlessness, and hopelessness, as well as suicidal and homicidal ideation.  The Veteran denied manic episodes and panic attacks as well as phobic avoidance and obsessive-compulsive behaviors.  The Veteran also denied auditory and visual hallucinations and delusional or paranoid ideation.  In May 2015, the Veteran was prescribed Sertraline for anxiety and depression.  Further, the August 2013 VA examiner indicated that a mental condition had been formally diagnosed, but that symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

After a thorough review of the evidence of record prior to December 29, 2015, the Board concludes that an evaluation in excess of 10 percent is not warranted prior to that date.  There is no evidence of mild memory loss or panic attacks.  Although the evidence does demonstrate depressed mood, anxiety, and chronic sleep impairment, there is no suggestion that these symptoms are more than mild in severity or that these or other symptoms resulted in functional impairment comparable to occupational and social impairment with decreased work efficiency and intermittent periods of inability to perform occupational tasks.  Indeed, the Veteran reported that he was working full-time as a corrections officer, that he enjoyed his work, and that his symptoms did not interfere with job performance.  As there is no evidence suggesting that the Veteran's psychiatric symptoms prior to December 29, 2015 resulted in functional impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the evidence does not more nearly approximate an evaluation greater than 10 percent, and an initial disability rating in excess of 10 percent is not warranted for the Veteran's psychiatric disability prior to December 29, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The Veteran is currently assigned a 30 percent evaluation for his psychiatric disability from December 29, 2015.  From December 29, 2015, the Veteran's psychiatric symptoms included anxiety, depression, chronic sleep impairment, uncontrolled angry outbursts, agitation, mild memory loss, irritability, exaggerated startle response, occasional intrusive thoughts of trauma, nightmares, and suicidal ideation without plan or intent.  The Veteran noted impaired social relationships, as he had lost contact with friends and felt unable to support his children emotionally when they were hurt.  He endorsed overwhelming sadness and tearfulness as well as guilt and inability to show affection at times.  He noted that he had given up things that he used to enjoy, such as music.  The evidence also shows that the Veteran worked full-time as a corrections officer and missed some days of work due to his psychiatric symptoms.  He noted that he knew how to perform his job well, but that he sometimes experienced difficulty staying on task as he could be forgetful.  

The medical evidence of record from December 29, 2015 reveals that the Veteran was alert, fully oriented, and adequately groomed.  His affect was constricted but thought processes and speech were logical and coherent.  Mood was reserved or happy, and self-esteem was good.  Appetite was reduced.  The Veteran did not report panic attacks, but indicated that he "shut down" when exposed to triggers of traumatic events.  Memory and concentration were reduced with occasional lapses for recent conversations but no significant memory impairment.  The December 2015 VA examiner found that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  During his May 2016 hearing before the Board, the Veteran indicated that his Sertraline prescription had been increased in February 2016.

After a thorough review of the evidence of record, the Board concludes that there has not been a demonstration of functional impairment comparable to occupational and social impairment with reduced reliability and productivity from December 29, 2015.  As such, a staged initial evaluation greater than 30 percent from December 29, 2015 is not warranted.  The evidence of record does not reflect panic attacks, difficulty understanding complex commands, impairment of both short- and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  Although there is evidence of disturbance of mood, the Veteran has indicated that such occurs mostly with exposure to triggers of trauma-related stimuli.  Moreover, the December 2015 VA examiner concluded that the Veteran's psychiatric disability results only in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Accordingly, an initial staged rating greater than 30 percent for service-connected anxiety disorder from December 29, 2015 is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The Board has also considered the Veteran's symptoms during the periods on appeal which are not specifically listed in the Rating Schedule diagnostic criteria, such as poor concentration, loss of interest, and irritability.  While those symptoms certainly contribute to the impairment caused by the Veteran's service-connected psychiatric disability, they do not, alone or in combination with the other symptoms previously discussed, produce functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to December 29, 2015, or occupational and social impairment with reduced reliability and productivity from December 29, 2015.  Mauerhan, 16 Vet. App. 436.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for a certain level of functional impairment due to certain manifestations of the service-connected acquired psychiatric disability.  However, the medical evidence does not reflect that the Veteran's symptoms are productive of that level of functional impairment.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected anxiety disorder during all periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

Finally, the Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is engaged in full-time employment.  He has not otherwise indicated that he is unemployable due to his service-connected psychiatric disability.  Accordingly, as there is no evidence of unemployability, a TDIU issue is not raised by the record.


ORDER

Entitlement to an initial evaluation of 10 percent, but no greater, is granted for the Veteran's service-connected anxiety disorder prior to May 14, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for service-connected anxiety disorder prior to December 29, 2015 is denied.

Entitlement to an initial staged rating greater than 30 percent for service-connected anxiety disorder from December 29, 2015 is denied.


REMAND

The Veteran underwent a VA audiological examination in August 2013 with regard to his claim for entitlement to service connection for bilateral hearing loss.  However, the results of the audiological evaluation did not reveal a bilateral hearing loss disability for VA purposes, as his hearing loss did not meet the threshold requirements set forth in 38 C.F.R. § 3.385.  He submitted a private audiological evaluation, conducted in September 2014; however, the results of that evaluation also do not show that the Veteran's hearing loss meets the threshold requirements to qualify as a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

However, during his May 2016 hearing before the Board, the Veteran testified that his bilateral hearing loss had worsened in severity since his last evaluation in September 2014.  Accordingly, the Veteran should be provided with a new VA audiological examination to determine whether a hearing loss disability for VA purposes exists.  If hearing loss for VA purposes is found on examination, the examiner should provide an opinion as to the etiology of the bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine whether he currently has bilateral hearing loss for VA purposes, pursuant to 38 C.F.R. § 3.385.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, including an audiogram, must be accomplished.

If a bilateral hearing loss disability is shown on examination, the examiner is requested to conduct a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and provide the following opinion:

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss is related to the Veteran's active duty service, to include in-service acoustic trauma?

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of in-service acoustic trauma and any symptoms of hearing loss, and for purposes of this examination only, should presume the Veteran's lay statements to be credible. 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning that issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


